DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 101, 103-123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf (US 20100298690) in view of Beatty (US 20060058692) both cited previously, and further in view of Scharf et al. (US 9757044), herein after Scharf ‘044.
Regarding claim 101, Scharf discloses generating a graphical representation of cardiac information on a display screen (section 0011, The system includes a monitor to display the dipole density information, such as information displayed in relative geometry to the chamber of the patient's heart), comprising: acquiring an anatomical model of the heart including at least one cardiac chamber (section 0025, Device 100 
However Scharf does not disclose updating the anatomical model at least once every 30 minutes and rendering an updated anatomical model of the heart on the display screen. Beatty discloses updating the anatomical model and rendering an updated anatomical model of the heart on the display screen (section 0026, the signal generator is used to measure the volumetric shape of the heart chamber through impedance plethysmography. This signal generator is also used to determine the position of the reference electrode within the heart chamber. Other techniques for 
However Scharf in view of Beatty discloses substantially all the limitations of the claim(s) including the measurements can be repeated successively during the cardiac cycle giving a high timely resolution during each millisecond, except for anatomical model is updated at least once every 30 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to anatomical model is updated at least once every 30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
However Scharf in view of Beatty discloses substantially all the limitations of the claim(s) including rendering the anatomical model of the hear on the display screen (section 0033, 0036, Imaging unit may produce any form of real or virtual models of the cardiac chambers, such that a triangularization analysis is possible), except for wherein rendering the updated anatomical model includes displaying tissue motion for the at 
With respect to claim 103-106, Scharf in view of Beatty discloses substantially all the limitations of the claim(s) including the measurements can be repeated successively during the cardiac cycle giving a high timely resolution during each millisecond, except for anatomical model is updated at least once every 30 minutes, second, every 100 milliseconds, or 30 times per second.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to anatomical model is updated at least once every 30 minutes, second, every 100 milliseconds, or 30 times per second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Concerning claim 107, Scharf discloses the anatomical model is created using data from a CT and/or an MRI scan (section 0036, System further includes imaging unit, 
With respect to claim 108, Scharf discloses the anatomical model is created using signals from at least one ultrasound transducer (section 0036, System further includes imaging unit, which is configured to provide a two or three-dimensional image of the heart chamber to device. Imaging unit may perform at least one of Computed Tomography, MRI and/or ultrasound imaging).
Regarding claim 109, Scharf discloses the at least one ultrasound transducer is positioned within the heart chamber (Section 0035, the information is used to determine cardiac wall treatment locations for lesion creation, such as a lesion created in the Left or Right atrium, by an RF, ultrasound or cryogenic ablation catheter).
Concerning claim 110, Scharf discloses the anatomical model of the heart comprises a static model of the heart (Section 0008, an imaging instrument, such as an instrument that provides a generic model of a heart).
With respect to claim 111, Scharf discloses the anatomical model of the heart comprises a dynamic model of the heart beating (section 0036, Imaging unit may produce any form of real or virtual models of the cardiac chambers).
Regarding claim 112, Scharf discloses the multiple sequential data sets of source information represent a dynamic series of information sets (Section 0027, dipole density module 130 implements a progressive algorithm that can be modified and/or refined in order to improve spatial and/or time resolution of the database of dipole densities that are produced. The dipole densities d(y) are obtained by solving a linear system of 
Concerning claim 113, Scharf discloses the dynamic series of information sets is updated throughout one or more cardiac cycles (Section 0027, dipole density module implements a progressive algorithm that can be modified and/or refined in order to improve spatial and/or time resolution of the database of dipole densities that are produced. The dipole densities d(y) are obtained by solving a linear system of equations. This calculation requires some care to avoid numerical instabilities. Thereby a map of dipole densities can be created at each corresponding time interval).
With respect to claim 114, Scharf discloses source information is data representing, at a location in 3D space, a physical property or properties discrete to the specific location in 3D space (Section 0038, dipole density and or recorded potentials information is shown in reference to a three-dimensional representation of the heart chamber into which catheter is inserted).
Regarding claim 115, Scharf discloses the source information comprises dipole density data determined for a point on the surface of the heart (Section 0026, geometrical model of the cardiac chamber is processed by dipole density module 130 into multiple small triangles (triangularization). When the triangles are sufficiently small, the dipole density at each triangle can be regarded as constant).
Concerning claim 116, Scharf discloses e source information comprises: dipole density information (Section 0026, geometrical model of the cardiac chamber is processed by dipole density module 130 into multiple small triangles (triangularization). When the triangles are sufficiently small, the dipole density at each triangle can be 
With respect to claim 117, Scharf discloses electronically determining multiple sequential data sets of source information comprises recording signals from at least one electrode 315 ( Fig. 3, Section 0037, System further includes mapping catheter, which includes shaft, shown inserted into a chamber of a patient's heart, such as the Left Atrium (LA). At the distal end of shaft is an electrode array including multiple electrodes).
Regarding claim 118, Scharf discloses the at least one electrode comprises multiple electrodes 316 (Fig. 3, Section 0037, System further includes mapping catheter, which includes shaft, shown inserted into a chamber of a patient's heart, such as the Left Atrium (LA). At the distal end of shaft is an electrode array including multiple electrodes).
Concerning claim 119, Scharf discloses the multiple electrodes are mounted to an expandable array constructed and arranged for placement within a cardiac chamber (Fig. 3, Section 0037, System further includes mapping catheter, which includes shaft, shown inserted into a chamber of a patient's heart, such as the Left Atrium (LA). At the distal end of shaft is an electrode array including multiple electrodes, Electrode array is shown in a basket construction, but numerous other constructions can be used including multiple independent arms, spiral arrays, electrode covered balloons, and other constructions configured to place multiple electrodes into a three-dimensional space).

Regarding claim 121, Scharf discloses differentiating map comprises a map of value differentiating parameters including: color; contrast; brightness; hue; saturation level; or combinations of two or more thereof (section 0042, activation sequence on the cardiac wall, such as to determine treatment locations for a cardiac arrhythmia. The results may be shown on a display of mapping unit, or on a separate unit such as a display included with device, display not shown but preferably a color monitor).
Concerning claim 122, Scharf discloses rendering a data set of field information on the display screen (section 0042, The results may be shown on a display of mapping unit, or on a separate unit such as a display included with device, display not shown but preferably a color monitor)
With respect to claim 123, Scharf discloses displaying the data set of field information in an alternating arrangement with the data set of source information (section 0005, 0025, The dipole density information is based on anatomical models of the patient's heart and mapping information recorded by multiple electrodes, such as electrodes included on the distal end of a three dimensional mapping catheter, Dipole density module receives mapping information from first receiver and cardiac geometry information from second receiver. Dipole density module preferably uses one or more 
Regarding claim 124, Scharf discloses acquiring updated anatomical data from one or more ultrasound transducers located within the at least one cardiac chamber; and updating the anatomical model based, at least in part, on the updated anatomical data (section 0036, Imaging unit may perform ultrasound imaging).
Response to Arguments
Applicant’s arguments with respect to claim(s) 101 and 103-123 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792